DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,960,225 to Adaikkan in view of Garcia (US 2013/0338739 A1). 
Regarding claims 2 and 13, Adaikkan discloses a method for treating dementia/Alzheimers using a visual stimuli of 30-50 Hz for at least 22 days, but not at least 6 weeks.
Garcia teaches a cognitive enhancement method that uses a visual light stimulation of 25-200 Hz for several weeks for improving cognitive abilities (eg. Table 1 and Para. 17).
It would have been obvious to one of ordinary skill to modify the invention of Adaikkan to have a duration of several weeks as taught by Garcia to allow for sufficient neurofeedback training for more response to the treatments (eg. Garcia, Table 1). While the prior art does not specifically recite at least 6 weeks, the Examiner believes 6 weeks is encompassed by “several weeks” since it would be obvious to one of ordinary skill to use routine experimentation to optimize the neurofeedback within the “several weeks” condition set by Garcia to arrive at 6 weeks (see MPEP 2144.05 I-IIA and 2112.02 (prior art inherently improving dementia and Alzheimer’s by enhancing cognitive abilities, see 103 rejection below)). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US 2013/00338739 A1).
Regarding claims 2 and 13, Garcia discloses increasing expression of genes and/or proteins associated with vesicle mediated transport in neurons in a subject for treating dementia or Alzheimer's disease in the subject in need thereof (eg. Fig. 2, Abstract, Para. 17, 50), the method comprising: non-invasively delivering visual stimuli having a frequency of about 30 Hz to about 50 Hz (eg. Para. 17 and 50) to the subject for at least 6 weeks (eg. Table 1).
While Garcia does not specifically teach at least 6 weeks, it would have been obvious to one of ordinary to skill in the art to use routine experimentation to optimize the neurofeedback through routine experimentation within the “several weeks” condition set by Garcia to arrive at 6 weeks (see MPEP 2144.05 I-IIA). Additionally, the frequency and duration parameters as taught by Garcia overlaps with the limitations of the claimed methods for enhancing cognitive abilities. Since the same method is being carried out in its normal and usual operation to enhance cognitive abilities, cognitive disorders such as dementia and Alzheimer’s are being inherently treated as it results in the same brain entrainment (eg. Para. 20, Table 2, 77) (see MPEP 2112.02).
Regarding claims 3 and 14, Garcia discloses the visual stimuli have a frequency of about 40 Hz (eg. Para. 17).
Regarding claims 4 and 15, Garcia discloses non- invasively delivering the visual stimuli to the subject for at least 1 hour per day (eg. Garcia, Para. 17 and 43, 30 mins both at night and day).
Regarding claim 5, Garcia discloses the non-invasively delivering further includes increasing expression of one or more genes selected from the group consisting of: vGlutl, Slcla3, Chmp2a, Ankl, Tmedl10, Apoe, Clu, and Myo6 (eg. Para. 17). The Examiner believes this is an intended result of process steps positively cited in the previous claims and is given no patentable weight (See MPEP 2111.04 and Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
Regarding claims 6 and 16, Garcia discloses the non-invasively delivering further includes increasing synaptic transmission and/or synaptic plasticity in the neurons of the subject (eg. Para. 17). The Examiner believes this is an intended result of process steps positively cited in the previous claims and is given no patentable weight (See MPEP 2111.04 and Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
Regarding claim 7, Garcia discloses increasing expression of genes and/or proteins associated with synaptic transmission in the neurons of the subject. The Examiner believes this is an intended result of process steps positively cited in the previous claims and is given no patentable weight. (See MPEP 2111.04 and Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
Regarding claim 8, Garcia discloses the increasing expression of genes and/or proteins associated with synaptic transmission further includes increasing expression of one or more genes or proteins selected from the group consisting of: Syngapl, Synaptophysin, Grinl, Grin2b, Gabbr2, Snap25, Shankl, Shank2, Shank3, Dlgapl, and Dlgap3. The Examiner believes this is an intended result of process steps positively cited in the previous claims and is given no patentable weight. (See MPEP 2111.04 and Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
Regarding claims 9 and 17, Garcia discloses the non-invasively delivering further includes reducing phosphorylation of dynamin in the neurons of the subject. The Examiner believes this is an intended result of process steps positively cited in the previous claims and is given no patentable weight. (See MPEP 2111.04 and Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
Regarding claims 10 and 18, Garcia discloses that the “non-invasively delivering” step further includes concurrently entraining synchronized gamma oscillations in multiple brain regions of the subject including at least the prefrontal cortex and the hippocampus of the subject (eg. Para. 77). The Examiner believes this is an intended result of process steps positively cited in the previous claims and is given no patentable weight. (See MPEP 2111.04 and Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
Regarding claims 11 and 19, Garcia discloses the multiple brain regions of the subject further include the visual cortex and the somatosensory cortex of the subject (eg. Fig. 3). The Examiner believes this is an intended result of process steps positively cited in the previous claims and is given no patentable weight. (See MPEP 2111.04 and Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
Regarding claim 12 and 20, Garcia discloses controlling a light-emitting device to generate the visual stimuli (eg. Fig. 5, light unit 31 and control unit 32).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20090023977 A1 and US 8845704 B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792